Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      21-DEC-2018
                                                      01:58 PM



                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                vs.

           ARTHUR GALVAN, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 1PC-15-1-1910)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Arthur Galvan’s
 Application for Writ of Certiorari, filed on November 25, 2018,
 is hereby rejected.
           DATED: Honolulu, Hawaii, December 21, 2018.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson